DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 2/23/2022. Claims 1-20 are pending.

Response to Arguments
The arguments/remarks filed by the applicant on 2/23/2022 have been fully considered and are responded in the following.

Applicant's amendments to claims have overcome claim objections previously set forth in the Non-Final Office Action mailed 11/24/2021. All previous claim objections and have been withdrawn. 

Applicant’s arguments, ‘The cited portion of Castinado does not teach or suggest what is highlighted above for claim 1 “wherein the plurality of stages of the data pipeline are encrypted based on the request to encrypt the plurality of stages of the data pipeline at an initial system location; wherein the random storage locations are not linked to the encrypted pipeline stages, and wherein the encrypted pipeline stages are migrated from their initial system location to the generated random storage locations; wherein the mapping file is not linked to the generated random storage locations, and wherein the generated random storage locations with the encrypted pipeline stages are migrated from their initial system location to the mapping file;”’, see p. 7, last paragraph - p. 8, last paragraph, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Castinado (US 20180240112 A1) in view of Shekhawat (US 20200201831 A1) and Scheiblauer (US 20180336366 A1).

Regarding claim 1, Castinado teaches a method comprising:
receiving by a device a request to encrypt a data, the request to encrypt a plurality of stages of the data, wherein the plurality of stages of the data are encrypted based on the request to encrypt the plurality of stages of the data at an initial system location; ([0007, 0065] determine that the customer initiated a request for a financial transaction. In certain embodiments, one or more particular encryption, hashing, tokenizing functions or algorithms may be applied to information stored in a data center server.)
receiving by the device encrypted stages, the stages being encrypted by an encryption key provided to the device; ([0333-0334] FIG. 17, the vault engine 136 receives a set of data elements associated with a user to be encrypted and embedded into a block chain. The data elements may comprise documents, files, information, or any other suitable type of data. At step 1702, the vault engine 136 obtains an encryption key 1410. In one embodiment, the vault engine 136 obtains the encryption key 1410 from a key repository.) Here “a set of data elements” is analogous to claim limitation “stages”.
generating by the device random locations in storage where the stages will be stored, wherein the random storage locations are generated in response to the encrypted stages of the data; ([0335] At step 1704, the vault engine 136 encrypts the first set of data elements using the encryption key 1410. At step 1706, the vault engine 136 embeds or stores the encrypted data elements within a block of a block chain. In one embodiment, the vault engine 136 stores the encrypted data elements in random locations within the block. The encrypted data elements may be distributed within the block such that all of the encrypted data elements are not located sequentially within the block. The encrypted elements are stored within a block such they that are mixed with other transaction and data within the block. This means that a bad actor cannot easily identify the which data elements with the block are associated with the encrypted data elements. This ability protects the encrypted data elements from being easily identified.)
storing by the device the random storage locations in a mapping file, the mapping file selected to store the random storage locations based on the random storage locations being generated; ([0336] At step 1708, the vault engine 136 generates an encrypted element map 1412 that identifies the location of the encrypted data elements within the block.)
encrypting by the device the mapping file, the mapping file being encrypted based on storing the random storage locations; and ([0337-0338] At step 1710, the vault engine 136 combines the encryption key 1410 and the encrypted element map 1412 to generate a creator tag 1402. At step 1712, the vault engine 136 encrypts the creator tag 1402. Encrypting the creator tag 1402 provides an additional layer of protection so that a bad actor cannot easily extract the encryption key 1410 nor the encrypted element map 1412 to determine the location of the encrypted data elements.) Here “creator tag” is analogous to claim limitation “mapping file”.
storing by the device the encrypted mapping file in memory. ([0339] At step 1714, the vault engine 136 embeds the creator tag 1402 within the block of the block chain. In one embodiment, vault engine 136 stores the creator tag 1402 in a user-defined location within the block of the block chain. The creator tag 1402 may be stored anywhere within the block such that its location appears random to others accessing the block. This further increases the difficulty for a bad actor to gain access to the data elements protected by the creator tag 1402.)

Castinado teaches encrypting stages of data, and generating random locations in storage where the data stages will be stored, but does not explicitly teach data being a data pipeline and data stages being pipeline stages. This aspect of the claim is identified as a difference.
However, Shekhawat in an analogous art explicitly teaches
data pipeline and a plurality of stages of the data pipeline. ([0083] The data pipeline may include the first logic and additional logic, to apply to the first derived dataset(s) to produce one or more first additional derived datasets. Pipeline data 278 may define any number of stages of logic and derived datasets that continue in this fashion.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective (Shekhawat [0002-0003, 0024]).

Castinado in view of Shekhawat teaches generating random locations in storage where the pipeline stages will be stored, and storing the random storage locations in a mapping file, but does not explicitly teach wherein the random storage locations are not linked to the encrypted pipeline stages, and wherein the encrypted pipeline stages are migrated from their initial system location to the generated random storage locations; wherein the mapping file is not linked to the generated random storage locations, and wherein the generated random storage locations with the encrypted pipeline stages are migrated from their initial system location to the mapping file. This aspect of the claim is identified as a difference.
However, Scheiblauer in an analogous art explicitly teaches
wherein the random storage locations are not linked to the encrypted pipeline stages, and wherein the encrypted pipeline stages are migrated from their initial system location to the generated random storage locations; ([0041] In FIG. 2, the secure data (149) stores the encrypted data items (171, 172, 173, 174, . . . , 179) in a way that reveals no connection among the encrypted data items (171, 172, 
wherein the mapping file is not linked to the generated random storage locations, and wherein the generated random storage locations with the encrypted pipeline stages are migrated from their initial system location to the mapping file. ([0042-0043] the locations of the encrypted date items (171, 172, 173, 174, . . . , 179) in the secured data are stored in a separate storage location/device (e.g., in a location database (138) separate from the data storage device (105) of the secured data (149)) to reduce the likelihood that both the location data and the secured data (149) are stolen. Further, locations can be stored in an encrypted form.) Scheiblauer summaries in [Abstract] that “Encrypted content of a data field is stored at a random location; and the identification of the random location is stored in a device, database or system, separate from where the encrypted contents of the data fields of the accounts are stored.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “block chain encryption tags” concept of Castinado, and the “separating encrypted data items, location data and secured data” approach of Scheiblauer. One of ordinary skill in the art would have been motivated to perform such a modification to improve the security of storage because there is insufficient information or structure to link a set of encrypted data items, even with brute-force attack. In addition, separating the locations of the encrypted data items from the secured data reduce the likelihood that both the location data and the secured data are stolen (Scheiblauer [0017, 0041-0042]).

Regarding claim 3, Castinado in view of Shekhawat and Scheiblauer teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein an external source provides the encryption key to encrypt the stages of the data pipeline. ([Castinado 0334] At step 1702, the vault engine 136 obtains an encryption key 1410. In one embodiment, the vault engine 136 obtains the encryption key 1410 from a key repository.) Here Castinado discloses offline vault 212 as an example of external key repository, which may have a dedicated connection to enterprise cryptocurrency server 130 or it may be communicatively coupled to enterprise cryptocurrency server 130 via network 120 (FIG. 2, ¶201).

Regarding claim 4, Castinado in view of Shekhawat and Scheiblauer teaches all the features with respect to claim 1, as outlined above. The combination further teaches the device encrypting the mapping file with a different encryption key after the random storage locations are stored in the mapping file. ([Castinado 0338] At step 1712, the vault engine 136 encrypts the creator tag 1402. In one embodiment, the vault engine 136 uses a hashing algorithm to encrypt the creator tag 1402. In other embodiments, the vault engine 136 may use any other suitable encryption technique to encrypt the creator tag 1402.)

Regarding claim 5, Castinado in view of Shekhawat and Scheiblauer teaches all the features with respect to claim 1, as outlined above. The combination further teaches the device approving the stages of the data pipeline before the stages of the data pipeline are encrypted. ([Shekhawat 0024] allows users to perform experimentation and/or work concurrently on a portion of a data pipeline without permanently affecting any change to the logic or data of the portion of the data pipeline until the results approved. [Castinado FIG. 17] step 1702 obtain an encryption key; step 1704 encrypt data elements using the encryption key.) Here reference Shekhawat discloses approving the stages of the data pipeline before taking certain action. Reference Castinado discloses certain action being encrypting the data pipeline (after condition “obtaining encryption key” is met). Therefore the combination discloses the entire limitation.

Regarding claim 7, Castinado in view of Shekhawat and Scheiblauer teaches all the features with respect to claim 1, as outlined above. The combination further teaches wherein the stages of the data pipeline include at least one of a data transform stage, data storage stage and a data modeling stage. ([Shekhawat 0018] A data pipeline may refer to an ordered set of logic that performs a multi-step transformation of data obtained from data sources to produce one or more output datasets. Each data transformation step applies logic to one or more initial datasets to produce one or more derived datasets.)

Claims 2, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Castinado (US 20180240112 A1) in view of Shekhawat (US 20200201831 A1), Scheiblauer (US 20180336366 A1) and Wouhaybi (US 20200310394 A1).

Regarding claim 2, Castinado in view of Shekhawat and Scheiblauer teaches all the features with respect to claim 1, as outlined above. But the combination does not teach storing an original digital signature in the mapping file or a separate storage location. This aspect of the claim is identified as a difference.
However, Wouhaybi in an analogous art explicitly teaches 
storing an original digital signature in the mapping file or a separate storage location. ([0254] To make this code self-descriptive, a module developer may create a module manifest for use with the software module, with the module manifest being used to identify and describe the key characteristics of the control environment for execution of the software module. In an example, the characteristics may include features such as: (a) communication interfaces; (b) parameters and default starting values; (c) platform requirements; (d) dependencies; (e) deployment requirements; or (f) a signature (e.g., signature 2760) of the code module.) As shown in FIG. 27, signature 2760 is stored in a separate storage location from other component. Indeed, it would be obvious to make this storage location separable if it is desired; See MPEP 2144.04(V)(C).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “block chain encryption tags” concept of Castinado, and the “signature” approach of Wouhaybi. One of ordinary skill in the art would have been motivated to perform such a modification to take advantage of digital signing. Message signing binds the identity of the message source to this message. It ensures data integrity, message authentication, and non-repudiation altogether.

Regarding claim 6, Castinado in view of Shekhawat and Scheiblauer teaches all the features with respect to claim 1, as outlined above. Castinado in view of Shekhawat, Scheiblauer and Wouhaybi further teaches tracking a digital signature of the data pipeline after the device approves the stages of the data pipeline. ([Shekhawat 0024] allows users to perform experimentation and/or work concurrently on a portion of a data pipeline without permanently affecting any change to the logic or data of the portion of the data pipeline until the results of the experimentation are determined, reviewed, and approved. [Wouhaybi 0275, 0277] FIG. 30B, 3010B create module manifests listing system characteristics. 3040B identify characteristics of system from module manifest. The operational a signature.) Here reference Shekhawat discloses approving the stages of the data pipeline before taking certain action. Reference Wouhaybi discloses certain action being tracking a digital signature of the data pipeline (after condition “creating module manifests listing system characteristics” is met). Therefore the combination discloses the entire limitation.

Regarding claim 8, Castinado in view of Shekhawat and Scheiblauer teaches all the features with respect to claim 1, as outlined above. Castinado in view of Shekhawat, Scheiblauer and Wouhaybi further teaches storing an original digital signature for the data pipeline stages, the original digital signature being stored within a separate storage location. ([Wouhaybi 0254] To make this code self-descriptive, a module developer may create a module manifest for use with the software module, with the module manifest being used to identify and describe the key characteristics of the control environment for execution of the software module. In an example, the characteristics may include features such as: (a) communication interfaces; (b) parameters and default starting values; (c) platform requirements; (d) dependencies; (e) deployment requirements; or (f) a signature (e.g., signature 2760) of the code module.) As shown in FIG. 27, signature 2760 (which can be applicable for data pipeline stages such as data transformation, data storage, data model disclosed in ¶133-134 of Wouhaybi) is stored in a separate storage location from other component.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Castinado (US 20180240112 A1) in view of Das (US 20200004591 A1) and Scheiblauer (US 20180336366 A1).

Regarding claim 17, Castinado teaches a network computer system comprising:
one or more processors; ([0005] processor)
a set of memory resources ([0005] memory) to store a set of instructions that, when executed by the one or more processors, cause the one or more processors to:
receive a request to encrypt a data, the data including stage; ([0007, 0065] determine that the customer initiated a request for a financial transaction. In certain embodiments, one or more particular encryption, hashing, tokenizing functions or algorithms may be applied to information stored in a data center server. [0333-0334] FIG. 17, the vault engine 136 receives a set of data elements associated with a user to be encrypted and embedded into a block chain. The data elements may comprise documents, files, information, or any other suitable type of data. At step 1702, the vault engine 136 obtains an encryption key 1410. In one embodiment, the vault engine 136 obtains the encryption key 1410 from a key repository.) Here “a set of data elements” is analogous to claim limitation “stage”.
encrypt the stages, the stages of the data encrypted based on receipt of the request to encrypt the data at an initial system location; ([0335] At step 1704, the vault engine 136 encrypts the first set of data elements using the encryption key 1410.)
generate random storage locations to store the stages of the data, the random storage locations generated based on the stages of the data stages being encrypted; ([0335] At step 1706, the vault engine 136 embeds or stores the encrypted data elements within a block of a block chain. In one embodiment, the vault engine 136 stores the encrypted data elements in random locations within the block. The encrypted data elements may be distributed within the block such that all of the encrypted data elements are not located sequentially within the block. The encrypted elements are stored within a block such they that are mixed with other transaction and data within the block. This means that a bad actor cannot easily identify the which data elements with the block are associated with the encrypted 
store the random storage locations in a mapping file, the mapping file selected to store the random storage locations based on the random storage locations being generated; ([0336] At step 1708, the vault engine 136 generates an encrypted element map 1412 that identifies the location of the encrypted data elements within the block.)
encrypt the mapping file storing the random storage locations, the mapping file being encrypted as a result of receiving the random storage locations; and ([0337-0338] At step 1710, the vault engine 136 combines the encryption key 1410 and the encrypted element map 1412 to generate a creator tag 1402. At step 1712, the vault engine 136 encrypts the creator tag 1402. Encrypting the creator tag 1402 provides an additional layer of protection so that a bad actor cannot easily extract the encryption key 1410 nor the encrypted element map 1412 to determine the location of the encrypted data elements.) Here “creator tag” is analogous to claim limitation “mapping file”.
store the encrypted mapping file including the random storage locations. ([0339] At step 1714, the vault engine 136 embeds the creator tag 1402 within the block of the block chain. In one embodiment, vault engine 136 stores the creator tag 1402 in a user-defined location within the block of the block chain. The creator tag 1402 may be stored anywhere within the block such that its location appears random to others accessing the block. This further increases the difficulty for a bad actor to gain access to the data elements protected by the creator tag 1402.)

Castinado teaches encrypting stages of data, and generating random locations in storage where the data stages will be stored, but does not explicitly teach data being a data pipeline and the data pipeline including a data transform, data storage, and a data modeling stage. This aspect of the claim is identified as a difference.
explicitly teaches
data pipeline and the data pipeline including a data transform, data storage, and a data modeling stage. ([0028, 0030] FIG. 3, These data may be processed and analyzed in the form of an integrated data pipeline consisting of various software components for data preparation, transformation, loading, quality control, cleaning, analytics, storage, virtualization, and visualization/presentation. Layer 302 may include software components for data intake/loading and preparation of data, such as data extraction, transformation and loading. Data analytics layer 308 may include software components that perform data analytics using various models and architectures. The data analytics layer 308 may be further responsible for development of data analytics models. The data storage layer 312 include software components that are responsible to organizing and maintain the input, intermediate, and processed data in a proper architecture. These software components further provide mechanisms to access the stored data by other layers of the stack 300.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “block chain encryption tags” concept of Castinado, and the “stages of data pipeline” approach of Das. One of ordinary skill in the art would have been motivated to perform such a modification for achieving a dynamic, automatic, self-managed, and elastic cloud computing stack for maintaining, processing, and analyzing large amount of diverse structured or unstructured data. Processing of such data may be implemented as a software stack including various data processing tools interconnected as a data pipeline for performing, e.g., data preparation, data validation, data cleaning, data analytics, and data presentation/visualization to achieve efficient use of cloud computing resources (Das [0002-0003]).

Castinado in view of Das teaches generating random storage locations to store the stages of the explicitly teach wherein the random storage locations are not linked to the encrypted pipeline stages, and wherein the encrypted pipeline stages are migrated from their initial system location to the generated random storage locations; wherein the mapping file is not linked to the generated random storage locations, and wherein the generated random storage locations with the encrypted pipeline stages are migrated from their initial system location to the mapping file. This aspect of the claim is identified as a difference.
However, Scheiblauer in an analogous art explicitly teaches
wherein the random storage locations are not linked to the encrypted pipeline stages, and wherein the encrypted pipeline stages are migrated from their initial system location to the generated random storage locations; ([0041] In FIG. 2, the secure data (149) stores the encrypted data items (171, 172, 173, 174, . . . , 179) in a way that reveals no connection among the encrypted data items (171, 172, 173, 174, . . . , 179). For example, the encrypted data items (171, 172, 173, 174, . . . , 179) can be stored in random locations in the secured data (149) (e.g., a database file) and the encrypted data items (171, 172, 173, 174, . . . , 179) for the account identifier (151) can be interleaved with encrypted data items for other account identifiers.) Here Scheiblauer discloses that encrypted data items (171, 172, 173, 174, . . . , 179), which is analogous to claim limitation “encrypted pipeline stages”, migrate from initial location (Location 1, 2, 3, 4, . . . , X) to random locations in the secured data (149).
wherein the mapping file is not linked to the generated random storage locations, and wherein the generated random storage locations with the encrypted pipeline stages are migrated from their initial system location to the mapping file. ([0042-0043] the locations of the encrypted date items (171, 172, 173, 174, . . . , 179) in the secured data are stored in a separate storage location/device (e.g., in a location database (138) separate from the data storage device (105) of the secured data (149)) to reduce the likelihood that both the location data and the secured data (149) are stolen. Further, locations can be stored in an encrypted form.) Scheiblauer summaries in [Abstract] that “Encrypted 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “block chain encryption tags” concept of Castinado, and the “separating encrypted data items, location data and secured data” approach of Scheiblauer. One of ordinary skill in the art would have been motivated to perform such a modification to improve the security of storage because there is insufficient information or structure to link a set of encrypted data items, even with brute-force attack. In addition, separating the locations of the encrypted data items from the secured data reduce the likelihood that both the location data and the secured data are stolen (Scheiblauer [0017, 0041-0042]).

Regarding claim 19, Castinado in view of Das and Scheiblauer teaches all the features with respect to claim 17, as outlined above. The combination further teaches wherein the encrypted mapping file is stored in a vault. ([Castinado 0339] At step 1714, the vault engine 136 embeds the creator tag 1402 within the block of the block chain. In one embodiment, vault engine 136 stores the creator tag 1402 in a user-defined location within the block of the block chain. The creator tag 1402 may be stored anywhere within the block such that its location appears random to others accessing the block.) Here Castinado discloses online vault 210 and offline vault 212 accessible to vault engine (FIG. 2).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Castinado (US 20180240112 A1) in view of Das (US 20200004591 A1), Scheiblauer (US 20180336366 A1) and Shekhawat (US 20200201831 A1).

Regarding claim 18, Castinado in view of Das and Scheiblauer teaches all the features with respect to claim 17, as outlined above. But the combination does not teach wherein the data transform, data storage and data modeling stages of the data pipeline are approved before the request to encrypt the data pipeline is received. This aspect of the claim is identified as a difference.
However, Shekhawat in an analogous art explicitly teaches 
wherein the data transform, data storage and data modeling stages of the data pipeline are approved before the request to encrypt the data pipeline is received. ([0024] allows users to perform experimentation and/or work concurrently on a portion of a data pipeline without permanently affecting any change to the logic or data of the portion of the data pipeline until the results of the experimentation are determined, reviewed, and approved.) Here reference Shekhawat discloses approving the stages of the data pipeline before taking certain action. Reference Castinado discloses certain action being receiving request (after condition “providing virtual account” is met, ¶7). Therefore the combination discloses the entire limitation.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “block chain encryption tags” concept of Castinado, and the “data pipeline approval” approach of Shekhawat. One of ordinary skill in the art would have been motivated to perform such a modification to take advantage of the ability to determine, review, and approve portion of the data pipeline can avoid unwanted operations and achieve desired results (Shekhawat [0024]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Castinado (US 20180240112 A1) in view of Das (US 20200004591 A1), Scheiblauer (US 20180336366 A1) and Carnahan (US 20070011437 A1).

Regarding claim 20, Castinado in view of Das and Scheiblauer teaches all the features with respect to claim 17, as outlined above. But the combination does not teach wherein assembly instructions for the stages of the data pipeline are stored within the mapping file. This aspect of the claim is identified as a difference.
However, Carnahan in an analogous art explicitly teaches 
wherein assembly instructions for the stages of the data pipeline are stored within the mapping file. ([0030] The pipeline data store 106 is operative to maintain one or more pipeline specifications 107, a given pipeline specification identifying one or more pipelets belonging to the given pipeline. Essentially the pipeline specifications 107 in the pipeline data store 106 are data files that identify the input and output “signatures” for the pipelets in a given pipeline. For example, a pipeline specification may identify pipelets A, B and C as belonging to the pipeline, as well as the data that a given pipelet is operative to receive and the data that the given pipelet is operative to output.). in summary, reference Carnahan discloses that pipeline specifications (in data storage) provides assembly instructions for pipelets (analogous to claim limitation “stages”) belonging to the given pipeline. Reference Castinado discloses that creator tag 1402 (analogous to claim limitation “mapping file”) is a data structure (providing data storage) that comprises a head portion 1406 and a body portion 1408 (¶330). Therefore the combination discloses the entire limitation.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the “block chain encryption tags” concept of Castinado, (Carnahan [0011, 0030-0031]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).   Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638.  The examiner can normally be reached on Monday to Friday, 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.Y./Examiner, Art Unit 2493

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493